                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MILLENIUM HOME MORTGAGE                                CIVIL ACTION
LLC,
        Plaintiff,

         v.                                           No. 19-1238

DANIEL THIERRY,
        Defendant.

                                   MEMORANDUM

I.       Introduction

         This suit arises from Defendant Daniel Thierry's alleged diversion of leads

generated while employed by Plaintiff Millenium Home Mortgage, LLC to his

future employer. Based on these allegations, Plaintiff brought suit against

Defendant for, among other things, violating the Computer Fraud and Abuse Act,

18 U.S.C. § 1030. Defendant moved to dismiss the Complaint based in part on the

ground that Plaintiff has not suffered a cognizable loss under the CF AA and thus

has failed to state a recoverable claim. For the reasons set forth below,

Defendant's Motion to Dismiss (ECF No. 6) will be granted.

II.      Background 1

         In 2011, Defendant made his initial capital contribution in Millenium and

acquired a 5% interest in Plaintiff, with a vesting schedule by which he could


1
    The following facts recited are those alleged in the Complaint.
                                            1
ultimately own up to 20% of the company by December 31, 2013. ECF No. 3 at~

8. On January 1, 2014, Defendant was added as a member of Plaintiff. Id. at~ 9.

From 2011 until October 2017, Defendant maintained dual roles as a member and

also as an employee and was compensated for originating loans and received profit

distributions allocated at each year end and approved by all Millenium Home

Mortgage, LLC members. Id. at~ 10.

      In December 2013, Plaintiff decided to make additional contributions to

working capital in order to satisfy net worth requirements of certain investors who

purchase its loans. Id. at~ 11. At the time, Defendant maintained an investment

account with Janney Montgomery Scott ("JMS"), valued at approximately

$100,000. Id. at~ 12. Defendant transferred ownership of this JMS investment

account to Plaintiff, representing his contribution to working capital. Id. at ~ 13.

Following this transfer of ownership, JMS sent monthly account statements to

Plaintiff, naming "MILLENIUM HOME MORTGAGE LLC" as the owner of the

account. Id. at ~ 14. Defendant is still a member of Plaintiff, with a 20%

membership interest. Id. at ~ 15.

      Plaintiff believes that Defendant started discussions with Embrace Home

Loans ("Embrace"), a competitor to Plaintiff, about accepting a position in

September 2017. Id. at~ 16. On October 6, 2017, Defendant provided notice to

Plaintiff that he was voluntarily terminating his employment effective


                                           2
immediately. Id. at ,r 17. That same day, Defendant emailed at least one

Millenium file related to a customer to Embrace regarding a proposed $203,000

loan ("Customer X"). Id. at ,r 18. The next business day, Defendant commenced

employment with Embrace. Id. at ,r 19.

      Internal records reflect that in the months leading up to his departure,

Defendant generated nearly 60 leads for potential Millenium loans that were never

closed by Millenium. Id. at ,r 20. At least three of the leads generated for

Millenium by Defendant between September 8 and October 1, 2017, were closed

by Embrace in November 2017. Id. at ,r 21. Plaintiff believes that many of the

other leads generated by Defendant while he was employed at Millenium were

diverted to Embrace and subsequently closed by Embrace. Id. at ,r 22. Plaintiff

believes its lost profits based on Defendant's "diversion of loans could potentially

exceed $350,000." Id. at ,r 23.

      After Defendant left Millenium for Embrace, Customer X contacted

Millenium to report that Defendant could not handle his loan at Embrace and

requested that Millenium continue to work with him to close the loan. Id. at ,r 24.

Plaintiff alleges that "all of the financial information related to Customer X had

either been deleted from the Millenium system or had never been saved to the

Millenium system by [Defendant], in violation ofMillenium policies." Id. at ,r 25.

      Plaintiff believes that confidential and proprietary information relating to its


                                          3
customer lists and leads, along with other trade secrets, were provided to Embrace

by Defendant. Id. at ,1 26. Though Plaintiff believes that in order to divert these

leads and ultimately to close the loans on behalf of Embrace, Defendant would

have needed information about these borrowers and their personal financial

documents including paystubs, W-2s, tax returns, asset statements, driver's

licenses, social security cards or passports, and possibly credit reports run by

Defendant while he was still working for Millenium and "data from Millenium's

client data base and other borrower information that should have been saved to

Millenium's system," Plaintiff does not go so far as to explicitly allege that these

referenced documents or information were necessarily taken from Millenium's

computer system. Id. at ,1,127-28.

      In November 2017, Defendant contacted a managing member ofMillenium

requesting a buyout of his membership interest and noting that he was planning to

liquidate the money held in the JMS investment account that he previously

conveyed to Millenium as a contribution to working capital. Id. at ,129. In

response, the managing member informed Defendant that until an agreement could

be reached on the return of Defendant's capital, he was not permitted to liquidate

any accounts held in the name ofMillenium, including the JMS account. Id. at ,1

30. Contrary to this instruction and without the consent of any other member of

Millenium, Defendant contacted JMS to liquidate the account and receive direct


                                          4
payment of over $120,000, causing Millenium's "net worth to drop below the

required threshold, creating the potential for investors to discontinue buying

Millenium loans." Id. at ,r,r 31-32.

       In December 2018, Defendant filed a complaint against Millenium and

Millenium's operating manager for shareholder oppression and breach of fiduciary

duty. That case is still pending in New Jersey Superior Court. In March 2019,

Plaintiff filed suit in this Court asserting the following claims: violation of the

Computer Fraud and Abuse Act ("CFAA"), 18 U.S.C. § 1030 et seq. (Count I);

conversion of the JMS account (Count II); conversion of confidential information

(Count III); and breach of fiduciary duty and duty of loyalty (Count IV).

       Defendant moves to dismiss the Complaint arguing, among other things, that

Plaintiff has not suffered a loss recoverable under the CF AA. ECF No. 6-1. The

Court agrees. Because Plaintiffs CF AA claim fails, the Court declines to exercise

jurisdiction over Plaintiffs remaining state law claims. Accordingly, the

Complaint is dismissed in its entirety.

III.   Standard of Review

       "To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to 'state a claim to relief that is plausible on its face.'"

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). In rendering a decision on a motion to


                                             5
dismiss, this Court must "accept all factual allegations as true [and] construe the

complaint in the light most favorable to the plaintiff." Phillips v. County of

Allegheny, 515 F .3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche Holdings

Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002) (internal quotations omitted)). Only if

"the ' [f]actual allegations ... raise a right to relief above the speculative level"'

has the plaintiff stated a plausible claim. Id. at 234 (quoting Twombly, 550 U.S. at

555). "A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged." Iqbal, 556 U.S. at 678.

      However, "the tenet that a court must accept as true all of the allegations

contained in a complaint is inapplicable to legal conclusions." Id. (explaining that

determining "whether a complaint states a plausible claim for relief ... [is] a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense"). The defendant bears the burden of demonstrating

that a plaintiff has failed to state a claim upon which relief can be granted. Hedges

v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citing Kehr Packages, Inc. v.

Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).

IV.   Discussion

      The CF AA prohibits a person from "intentionally access[ing] a computer

without authorization or exceed[ing] authorized access, and thereby obtain[ing] ...


                                            6
information contained in a financial record of a financial institution" ... "or

information from any protected computer." 18 U.S.C. § 1030 (a)(2)(A) and (C).

Although the CF AA is primarily a criminal statute, it provides a private cause of

action in particularized circumstances. Under§ 1030(g), "[a]ny person who

suffers damage or loss by reason of a violation of this section may maintain a civil

action against the violator to obtain compensatory damages and injunctive relief or

other equitable relief' ... "only if the conduct involves 1 of the factors set forth in

subclauses (I), (II), (III), (IV), or (V) of subsection (c)(4)(A)(i)." 18 U.S.C. § 1030

(g).

       Plaintiff not only fails to allege which of the five enumerated factors is

present in this case in order to allow civil redress under the CF AA, but also wholly

fails to even reference or allude to the civil section of the statute upon which it

bases the gravamen of its Complaint and the only claim over which the Court has

original jurisdiction, the CF AA claim. Indeed, Plaintiff only references the

criminal section of the statute. See ECF No. 3 at ,-r 34. Consequently, the Court

must independently review the statute to determine whether Plaintiff has plead a

cognizable civil claim under the CF AA.

       Factors II through V are inapplicable to the case at hand on their face. Thus,

Plaintiffs civil claim is only cognizable if Factor I is present. Factor I is present if

the offense caused "loss to 1 or more persons during any I-year period ...


                                           7
aggregating at least $5,000 in value." 18 U.S.C. § 1030 (c)(4)(A)(i)(l). Damage is

defined by the statute as "any impairment to the integrity or availability of data, a

program, a system, or information," 18 U.S.C. § 1030 (e)(8), and further limited by

the statute to include only economic damages when Factor I is involved. 18 U.S.C.

§ 1030 (g). "Loss" is defined by the statute as "any reasonable cost to any victim,

including the cost of responding to an offense, conducting a damage assessment,

and restoring the data, program, system, or information to its condition prior to the

offense, and any revenue lost, cost incurred, or other consequential damages

incurred because of interruption of service." 18 U.S.C. § 1030 (e)(l 1).

      Defendant argues, among other things, that Plaintiffs CF AA claim should

be dismissed because Plaintiff has not suffered a loss recoverable under the CF AA.

ECF No. 6-1 at p. 15. The crux of Plaintiffs case is that it believes Defendant

diverted leads he generated while employed by Plaintiff to his future employer,

Embrace. ECF No. 3 at~ 22. Accordingly, Plaintiff alleges that its damages under

the CF AA include the "lost profits to Millenium based on [Defendant]' s diversion

of loans [which] could potentially exceed $350,000" "through lost customers and

good will." Id. at~~ 23 & 41.

      This type of loss has been routinely found by courts to not be recoverable

under the CF AA because it is not caused by interruption of service. See Teva

Pharm. USA, Inc. v. Sandhu, 291 F. Supp. 3d 659, 674 (E.D. Pa. 2018) (finding


                                          8
that Plaintiff could not recover under the CF AA for lost revenue caused by

misappropriation of confidential information); Advanced Fluid Sys., Inc. v. Huber,

28 F. Supp. 3d 306,330 (M.D. Pa. 2014) (finding that cognizable CFAA loss may

include lost revenue incurred because of an interruption of service but does not

include claims for lost business opportunities, damaged reputation, and other

missed revenue opportunities); see also Nexans Wires S.A. v. Sark-USA, Inc., 319

F. Supp. 2d 468, 478 (S.D.N.Y. 2004), aff'd, 166 F. App'x 559 (2d Cir. 2006)

(holding $10 million in lost profits caused by misappropriation of confidential data

was not recoverable under the CF AA because it was not connected to an

interruption of service); Register.com, Inc. v. Verio, Inc., 126 F.Supp.2d 238,252

n. 12 (S.D.N.Y. 2000), aff'd 356 F.3d 393 (2d Cir. 2004) (finding that the loss of

business due to defendants' eventual use of the information, rather than a loss of

business because of computer impairment, was too far removed from computer

damage to count toward the jurisdictional threshold); In re DoubleClick Inc.

Privacy Litig., 154 F. Supp. 2d 497, 525 (S.D.N.Y. 2001) ("In a broader sense, this

type of damage seems far removed from the damage Congress sought to punish

and remedy in the CF AA-namely, damage to computer systems and electronic

information by hackers.").

      As Plaintiff has not suffered a cognizable loss as defined by the CF AA,

Plaintiff is therefore unable to allege that any of the factors required to bring a


                                           9
private cause of action under the statute is present in this matter. Accordingly,

because Plaintiff has not suffered a cognizable damage for which a civil remedy is

available under the CF AA, Count I will be dismissed.

      The Third Circuit has held that "where the claim over which the district

court has original jurisdiction is dismissed before trial, the district court must

decline to decide the pendent state claims unless considerations of judicial

economy, convenience, and fairness to the parties provide an affirmative

justification for doing so." Hedges v. Musco, 204 F.3d 109, 123 (3d Cir. 2000)

( citation omitted). The Court, having considered judicial economy, convenience,

and fairness to the parties involved, sees no reason to exercise jurisdiction over the

remaining state-law claims in light of the CF AA claim's dismissal. Accordingly,

Counts II through IV are dismissed as well.

V.    Conclusion

      For the foregoing reasons, Defendant's Motion to Dismiss will be granted.

An appropriate Order follows.


DATED:                                                BY THE COURT:




                                           10
